       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 1 of 46




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

INSTANT ONE MEDIA, INC.,
    Plaintiff,                                  Civil Action Number
           v.                                   1:19-cv-00540-WMR
EZFAUXDECOR, LLC and
AMBER SHANK,                                    PRETRIAL ORDER
    Defendants.                                 Conference is requested


                                PRETRIAL ORDER

                                           1.

      There are no motions or other matters pending for consideration by the court

except as noted:

      There are no motions or other matters pending for consideration.



                                           2.

      All discovery has been completed, unless otherwise noted, and the court will

not consider any further motions to compel discovery. (Refer to LR 37.1B).

Provided there is no resulting delay in readiness for trial, the parties shall,

however, be permitted to take the depositions of any persons for the preservation

of evidence and for use at trial.

      All discovery has been completed and no additional depositions are needed.



                                     Page 1 of 17
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 2 of 46




                                           3.

      Unless otherwise noted, the names of the parties as shown in the caption to

this Order and the capacity in which they appear are correct and complete, and

there is no question by any party as to the misjoinder or non-joinder of any parties.

      All parties shown in the caption are correct and complete.



                                           4.

      Unless otherwise noted, there is no question as to the jurisdiction of the

court; jurisdiction is based upon the following code sections. (When there are

multiple claims, list each claim and its jurisdictional basis separately.)

      There is no question as to the jurisdiction of the court. Jurisdiction is based

on 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1331, and 28 U.S.C. § 1367(a).



                                           5.

      The following individually named attorneys are hereby designated as lead

counsel for the parties:

      Plaintiff:    Sam Han.

      Defendant: Paul Hentzen.



                                     Page 2 of 17
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 3 of 46




                                           6.

      Normally, the plaintiff is entitled to open and close arguments to the jury.

(Refer to LR39.3(B)(2)(b)). State below the reasons, if any, why the plaintiff

should not be permitted to open arguments to the jury.

      None.

                                           7.

      The captioned case shall be tried to a jury.



                                           8.

      State whether the parties request that the trial to a jury be bifurcated, i.e.

that the same jury consider separately issues such as liability and damages. State

briefly the reasons why trial should or should not be bifurcated.

      No bifurcation requested.




                                     Page 3 of 17
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 4 of 46




                                          9.

      Attached hereto as Attachment "A" and made a part of this order by

reference are the questions which the parties request that the court propound to the

jurors concerning their legal qualifications to serve.

      None (other than what is customarily asked by the Court).



                                          10.

      Attached hereto as Attachment "B-1" are the general questions which

plaintiff wishes to be propounded to the jurors on voir dire examination.

      Attached hereto as Attachment "B-2" are the general questions which

defendant wishes to be propounded to the jurors on voir dire examination.

      The court, shall question the prospective jurors as to their address and

occupation and as to the occupation of a spouse, if any. Counsel may be permitted

to ask follow-up questions on these matters. It shall not, therefore, be necessary

for counsel to submit questions regarding these matters. The determination of

whether the judge or counsel will propound general voir dire questions is a matter

of courtroom policy which shall be established by each judge.




                                     Page 4 of 17
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 5 of 46




                                           11.

      State any objections to plaintiff's voir dire questions: Defendants object to

Plaintiff’s questions 11 and 12. The questions are argumentative, unduly

suggestive, and mischaracterize evidence that has not yet been presented.

      State any objections to defendant's voir dire questions: None.



                                           12.

      All civil cases to be tried wholly or in part by jury shall be tried before a jury

consisting of not less than six (6) members, unless the parties stipulate otherwise.

The parties must state in the space provided below the basis for any requests for

additional strikes. Unless otherwise directed herein, each side as a group will be

allowed the number of peremptory challenges as provided by 28 U.S.C. § 1870.

See Fed. R. Civ. P. 47(b).

      No additional strikes requested.



                                           13.

      State whether there is any pending related litigation. Describe briefly,

including style and civil action number.

      None pending.



                                    Page 5 of 17
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 6 of 46




                                          14.

      Attached hereto as Attachment "C" is plaintiff's outline of the case which

includes a succinct factual summary of plaintiff's cause of action and which shall

be neither argumentative nor recite evidence. All relevant rules, regulations,

statutes, ordinances, and illustrative case law creating a specific legal duty relied

upon by plaintiff shall be listed under a separate heading. In negligence cases,

each and every act of negligence relied upon shall be separately listed. For each

item of damage claimed, plaintiff shall separately provide the following

information: (a) a brief description of the item claimed, for example, pain and

suffering; (b) the dollar amount claimed; and (c) a citation to the law, rule,

regulation, or any decision authorizing a recovery for that particular item of

damage. Items of damage not identified in this manner shall not be recoverable.



                                          15.

      Attached hereto as Attachment "D" is the defendant's outline of the case

which includes a succinct factual summary of all general, special, and affirmative

defenses relied upon and which shall be neither argumentative nor recite evidence.

All relevant rules, regulations, statutes, ordinances, and illustrative case law relied



                                     Page 6 of 17
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 7 of 46




upon as creating a defense shall be listed under a separate heading. For any

counterclaim, the defendant shall separately provide the following information for

each item of damage claimed: (a) a brief description of the item claimed; (b) the

dollar amount claimed; and (c) a citation to the law, rule, regulation, or any

decision authorizing a recovery for that particular item of damage. Items of

damage not identified in this manner shall not be recoverable.



                                           16.

      Attached hereto as Attachment "E" are the facts stipulated by the parties.

No further evidence will be required as to the facts contained in the stipulation and

the stipulation may be read into evidence at the beginning of the trial or at such

other time as is appropriate in the trial of the case. It is the duty of counsel to

cooperate fully with each other to identify all undisputed facts. A refusal to do so

may result in the imposition of sanctions upon the noncooperating counsel.



                                           17.

      The legal issues to be tried are as follows:

      (a)    Whether Defendants infringed Plaintiff's trademarks.

      (b)    Whether Plaintiff suffered actual monetary damages from Defendants'



                                      Page 7 of 17
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 8 of 46




infringement of Plaintiff's trademarks.

      (c)    Whether Defendants' infringement of Plaintiff's trademarks was

willful and deliberate.

      (d)    Whether Plaintiff is entitled to Defendants' profits.

      (e)    Whether Plaintiff suffered actual monetary damages from Defendants'

breach of contract?

      (f)    Whether Defendants have acted in bad faith, been stubbornly litigious,

or caused Plaintiff unnecessary trouble and expense such that Plaintiff should be

allowed to recover the expenses of litigation.



                                          18.

      Attached hereto as Attachment "F-1" for the plaintiff and Attachment "F-2"

for the defendant are the lists of all the witnesses and their addresses for each

party. The list must designate the witnesses whom the party will have present at

trial and those witnesses whom the party may have present at trial. Expert (any

witness who might express an opinion under Rule 702), impeachment and rebuttal

witnesses whose use as a witness can be reasonably anticipated must be included.

Each party shall also attach to the list a reasonable specific summary of the

expected testimony of each expert witness.



                                     Page 8 of 17
        Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 9 of 46




       All of the other parties may rely upon a representation by a designated party

that a witness will be present unless notice to the contrary is given ten (10) days

prior to trial to allow the other party(s) to subpoena the witness or to obtain the

witness' testimony by other means. Witnesses who are not included on the witness

list (including expert, impeachment and rebuttal witnesses whose use should have

been reasonably anticipated) will not be permitted to testify, unless expressly

authorized by court order based upon a showing that the failure to comply was

justified.



                                          19.

       Attached hereto as Attachment "G-1" for the plaintiff and "G-2" for the

defendant are the typed lists of all documentary and physical evidence that will be

tendered at trial. Learned treatises which are expected to be used at trial shall not

be admitted as exhibits. Counsel are required, however, to identify all such

treatises under a separate heading on the party's exhibit list.

       Each party's exhibits shall be numbered serially, beginning with 1, and

without the inclusion of any alphabetical or numerical subparts. Adequate space

must be left on the left margin of each party's exhibit list for court stamping

purposes. A courtesy copy of each party's list must be submitted for use by the



                                     Page 9 of 17
         Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 10 of 46




judge.

         Prior to trial, counsel shall mark the exhibits as numbered on the attached

lists by affixing numbered yellow stickers to plaintiff's exhibits, numbered blue

stickers to defendant's exhibits, and numbered white stickers to joint exhibits.

When there are multiple plaintiffs or defendants, the surname of the particular

plaintiff or defendant shall be shown above the number on the stickers for that

party's exhibits.

         Specific objections to another party's exhibits must be typed on a separate

page and must be attached to the exhibit list of the party against whom the

objections are raised. Objections as to authenticity, privilege, competency, and, to

the extent possible, relevancy of the exhibits shall be included. Any listed

document to which an objection is not raised shall be deemed to have been

stipulated as to authenticity by the parties and shall be admitted at trial without

further proof of authenticity.

         Unless otherwise noted, copies rather than originals of documentary

evidence may be used at trial. Documentary or physical exhibits may not be

submitted by counsel after filing of the pretrial order, except upon consent of all

the parties or permission of the court. Exhibits so admitted must be numbered,

inspected by counsel, and marked with stickers prior to trial.



                                      Page 10 of 17
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 11 of 46




      Counsel shall familiarize themselves with all exhibits (and the numbering

thereof) prior to trial. Counsel will not be afforded time during trial to examine

exhibits that are or should have been listed.



                                         20.

      The following designated portions of the testimony of the persons listed

below may be introduced by deposition: None (except for purposes of

impeachment (see Attachments G-1 and G-2)).

      Any objections to the depositions of the foregoing persons or to any

questions or answers in the depositions shall be filed in writing no later than the

day the case is first scheduled for trial. Objections not perfected in this manner

will be deemed waived or abandoned. All depositions shall be reviewed by

counsel and all extraneous and unnecessary matter, including non-essential

colloquy of counsel, shall be deleted. Depositions, whether preserved by

stenographic means or videotape, shall not go out with the jury.



                                         21.

      Attached hereto as Attachments "H-1" for the plaintiff and "H-2" for the

defendant are any trial briefs which counsel may wish to file containing citations to



                                    Page 11 of 17
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 12 of 46




legal authority concerning evidentiary questions and any other legal issues which

counsel anticipate will arise during the trial of the case. Limitations, if any,

regarding the format and length of trial briefs is a matter of individual practice

which shall be established by each judge.

      None.



                                           22.

      In the event this is a case designated for a jury trial, requests for charge must

be submitted no later than 9:30 a.m. on the date on which the case is calendared

(or specially set) for trial. Requests which are not timely filed and which are not

otherwise in compliance with LR 51.1, will not be considered. In addition, each

party should attach to the requests to charge a short (not more than one (1) page)

statement of that party's contentions, covering both claims and defenses, which the

court may use in its charge to the jury.

      Counsel are directed to refer to the latest edition of the Eleventh Circuit

District Judges Association's Pattern Jury Instructions and Devitt and Blackmar's

Federal Jury Practice and Instructions in preparing the requests to charge. For

those issues not covered by the Pattern Instructions or Devitt and Blackmar,

counsel are directed to extract the applicable legal principle (with minimum



                                    Page 12 of 17
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 13 of 46




verbiage) from each cited authority.



                                          23.

      If counsel desire for the case to be submitted to the jury in a manner other

than upon a general verdict, the form of submission agreed to by all counsel shall

be shown in Attachment "I" to this Pretrial Order. If counsel cannot agree on a

special form of submission, parties will propose their separate forms for the

consideration of the court.



                                          24.

      Unless otherwise authorized by the court, arguments in all jury cases shall be

limited to one-half hour for each side. Should any party desire any additional time

for argument, the request should be noted (and explained) herein.

      No additional time beyond 30-minutes needed for argument.



                                          25.

      If the case is designated for trial to the court without a jury, counsel are

directed to submit proposed finding of fact and conclusions of law not later than

the opening of trial.



                                    Page 13 of 17
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 14 of 46




                                           26.

      Pursuant to LR 16.3, lead counsel and persons possessing settlement

authority to bind the parties met in person on 2019-AUG-13, to discuss in good

faith the possibility of settlement of this case. The court has not discussed

settlement of this case with counsel. It appears at this time that there is little

possibility of settlement.



                                           27.

      Unless otherwise noted, the court will not consider this case for a special

setting, and it will be scheduled by the clerk in accordance with the normal practice

of the court.



                                           28.

      The plaintiff estimates that it will require three (3) days to present its

evidence. The defendant estimates that it will require one (1) day to present its

evidence. It is estimated that the total trial time is four (4) days.




                                     Page 14 of 17
         Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 15 of 46




                                          29.

         IT IS HEREBY ORDERED that the above constitutes the pretrial order for

the above captioned case approved by the court after conference with the parties.

         IT IS FURTHER ORDERED that the foregoing, including the attachments

thereto, constitutes the pretrial order in the above case and that it supersedes the

pleadings which are hereby amended to conform hereto and that this pretrial order

shall not be amended except by Order of the court to prevent manifest injustice.

Any attempt to reserve a right to amend or add to any part of the pretrial order after

the pretrial order has been filed shall be invalid and of no effect and shall not be

binding upon any party or the court, unless specifically authorized in writing by the

court.

         IT IS SO ORDERED this ______ day of _____________, 20_____.



                                 _______________________________________
                                 Hon. William M. Ray, II
                                 United States District Judge




                                    Page 15 of 17
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 16 of 46




      Each of the undersigned counsel for the parties hereby consents to entry of

the foregoing pretrial order, which has been prepared in accordance with the form

pretrial order adopted by this court.

      Respectfully submitted, 2020-APR-17.

/s/ Daniel E. DeWoskin                     /s/ Paul K. Hentzen
Daniel E. DeWoskin                         Paul K. Hentzen
Georgia Bar No. 220327                     Missouri Bar No. 50754
Counsel for Plaintiff                      Admitted Pro Hac Vice
DeWoskin Law Firm, LLC                     Counsel for Defendants
535 N. McDonough Street                    Krigel & Krigel, P.C.
Decatur, Georgia 30030                     4520 Main Street
(404) 987-0026                             Suite 700
dan@atlantatrial.com                       Kansas City, MO 64111
                                           (816) 756-5800
/s/ Sam S. Han                             phentzen@krigelandkrigel.com
Sam S. Han
Georgia Bar No. 322284                     /s/ Samuel S.Woodhouse
Counsel for Plaintiff                      Samuel S. Woodhouse
DeWoskin Law Firm, LLC                     Georgia Bar No. 755070
535 N. McDonough Street                    Co-Counsel for Defendants
Decatur, Georgia 30030                     The Woodhouse Law Firm, LLC
(404) 987-0026                             260 Peachtree Street NW, Suite 1402
sam@atlantatrial.com                       Atlanta, GA 30303-1237
                                           (404) 214-7200




                                    Page 16 of 17
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 17 of 46




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

INSTANT ONE MEDIA, INC.,
    Plaintiff,                               Civil Action Number
           v.                                1:19-cv-00540-WMR
EZFAUXDECOR, LLC, et al.,
    Defendants.                              CERTIFICATE OF SERVICE

                          CERTIFICATE OF SERVICE

      The parties certify that the Pretrial Order (with all of the required

attachments) was filed using the Court's CM/ECF system, which will send

notification of such filing to all counsel of record in this matter.

      Respectfully submitted, 2020-APR-17.

/s/ Daniel E. DeWoskin                       /s/ Paul K. Hentzen
Daniel E. DeWoskin                           Paul K. Hentzen
Georgia Bar No. 220327                       Missouri Bar No. 50754
Counsel for Plaintiff                        Admitted Pro Hac Vice
dan@atlantatrial.com                         Counsel for Defendants
                                             Krigel & Krigel, P.C.
/s/ Sam S. Han                               4520 Main Street
Sam S. Han                                   Suite 700
Georgia Bar No. 322284                       Kansas City, MO 64111
Counsel for Plaintiff                        (816) 756-5800
DeWoskin Law Firm, LLC                       phentzen@krigelandkrigel.com
535 N. McDonough Street
Decatur, Georgia 30030
(404) 987-0026
sam@atlantatrial.com




                                     Page 17 of 17
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 18 of 46




            Attachment B-1: Plaintiff's General Questions for Voir Dire

      The general questions which plaintiff wishes to be propounded to the jurors

on voir dire examination are:

      (1)     What is your level of education?

      (2)     Have you ever been self-employed?

      (3)     Have you ever operated a small business?

      (4)     Do you have any experience buying or selling products on Amazon or

eBay or other online vendor?

      (5)     Have you ever conducted an online search before purchasing a

product?

      (6)     Are you familiar with home improvement or do-it-yourself (DIY)

products?

      (7)     Are you familiar with either "Instant Stainless" or "Instant Granite?"

      (8)     Are you familiar with trademarks or other intellectual property?

      (9)     Have you ever entered into a formal contract?

      (10) Have you ever paid for something that you never received?

      (11) Has anyone ever broken a promise to you?

      (12) Have you ever caught someone trying to cover up a lie?

      (13) Have you ever been a party to a lawsuit?



                                     Page 1 of 1
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 19 of 46




        Attachment B-2: Defendants' General Questions for Voir Dire

      The general questions which defendants wish to be propounded to the jurors

on voir dire examination are: None.




                                      Page 1 of 1
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 20 of 46




                  Attachment C: Plaintiff's Outline of the Case

Succinct Factual Summary of Plaintiff's Causes of Action

Background

      Previously, Defendants (EZFauxDecor LLC and Amber Shank) sued Instant

One Media, Inc. (among others) ("Prior Lawsuit"). That Prior Lawsuit was

mediated on or about 2017-JUN-22 ("Mediation"). The Mediation ended with all

parties signing a Memorandum of Settlement Agreement ("Settlement

Agreement"). In the Settlement Agreement, Instant One Media, Inc. ("IOM")

agreed to pay (and indeed paid) $175,000 without admitting any liability to

Defendants. Further, in the Settlement Agreement, Defendants agreed not to use

the phrase "instant granite" or "instant stainless" unless separated by at least two

words that do not describe a color ("Prohibited Phrases"). Also, in the Settlement

Agreement, Defendants acknowledged that IOM owns trademarks in "Instant

Granite" and "Instant Stainless" for use in connection with Instant One Media's

business and agreed to not oppose the federal registration of those marks.



Breach of Contract

      Shortly after 2017-JUN-22, Defendants began using the Prohibited Phrases

on Defendants' website, Defendants' Amazon storefront, and Defendants' eBay



                                     Page 1 of 7
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 21 of 46




storefront, all in violation of the Settlement Agreement. Defendants' breach of

contract caused actual monetary damages to IOM of no less than $314,350.40.



Trademark Infringement

      Defendants' unauthorized use of "instant granite" and "instant stainless" also

resulted in trademark infringement, for which the only genuine issue whether or

not there exists a likelihood of confusion. Defendants' trademark infringement

caused actual monetary damages to IOM of no less than $314,350.40. The

undisputed facts show that: (1) IOM's marks are suggestive and, therefore, strong;

(2) Defendants' use of IOM's mark is identical in sound, appearance, and manner

of use; (3) Defendants' products are similar to IOM's products; (4) the retail outlets

and purchasers for both parties are similar; (5) the advertising media utilized by

both parties is identical; (6) Defendants intentionally ignored potential for

infringement and destroyed evidence; and (7) there was actual confusion.

      Defendants' use of IOM's trademarks in connection with the sales of

Defendants' products was both willful and deliberate, which entitles IOM to

Defendants' profits from Defendants' gross sales of $439,164.15.




                                     Page 2 of 7
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 22 of 46




Bad Faith, Stubborn Litigiousness, and Unnecessary Trouble and Expense

      Defendants were fully aware of their obligations under the Settlement

Agreement. Nevertheless, Defendants acted in bad faith in breaching the

Settlement Agreement and infringing IOM's federally registered trademarks.

Additionally, Defendants deliberately altered evidence without preserving the

evidence, going so far as to "hide" their uses of the Prohibited Phrases.

      Furthermore, throughout this lawsuit, Defendants stubbornly refused to

admit that they used "instant granite" and "instant stainless." When IOM requested

that Defendants stipulate to facts that Defendants had previously admitted,

Defendants refused, thereby causing unnecessary trouble and expense for IOM.

      IOM seeks over $140,000 in attorneys' fees, costs, and expenses, which

continue to accrue through trial.



Relevant Rules, Regulations, Statutes, Ordinances, and Illustrative Cases

(1)   15 U.S.C. § 1057

(2)   15 U.S.C. § 1114

(3)   15 U.S.C. § 1115

(4)   15 U.S.C. § 1117

(5)   O.C.G.A. § 13-6-1



                                     Page 3 of 7
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 23 of 46




(6)   O.C.G.A. § 13-6-2

(7)   O.C.G.A. § 13-6-6

(8)   O.C.G.A. § 13-6-11

(9)   Alcan Int'l Ltd. v. S.A. Day Mfg. Co., 48 U.S.P.Q.2d 1151 (W.D.N.Y. 1998)

(10) Am. Television & Commc'ns Corp. v. Am. Commc'ns & Television, Inc.,

      810 F.2d 1546 (11th Cir. 1987)

(11) Babbit Elecs., Inc. v. DynaScan Corp., 38 F.3d 1161 (11th Cir. 1994)

(12) Bauer Lamp v. Shaffer, 941 F.2d 1165 (11th Cir. 1991)

(13) Boston Prof'l Hockey Ass'n v. Dallas Cap Mfg., 597 F.2d 71 (5th Cir. 1979)

(14) Bridgestone/Firestone North American Tire, LLC v. Campbell,

      258 Ga. App. 767 (2002)

(15) Burger King Corp. v. Mason, 855 F.2d 779 (11th Cir. 1988)

(16) Conagra, Inc. v. Singleton, 743 F.2d 1508 (11th Cir. 1984)

(17) Dairy Queen, Inc. v. Wood, 369 U.S. 469 (1962)

(18) Esprit Log & Timber Frame Homes, Inc. v. Wilcox,

      302 Ga. App. 550 (2010)

(19) Frehling Enterprises v. Int'l Group Select, 192 F.3d 1330 (11th Cir. 1999)

(20) Ideal World Mktg., Inc. v. Duracell, Inc., 997 F. Supp. 334 (E.D.N.Y. 1998)

(21) Jellibeans, Inc. v. Skating Clubs of Ga., Inc., 716 F.2d 833 (11th Cir. 1983)



                                    Page 4 of 7
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 24 of 46




(22) Knobeloch v. Mustascio, 640 F. Supp. 124 (N.D. Ga. 1986)

(23) LaRoche Industries, Inc. v. AIG Risk Management, Inc., 959 F.2d 189

      (11th Cir. 1992).

(24) North American Medical Corp. v. Axiom Worldwide, 522 F.3d 1211 (11th

      Cir. 2008)

(25) Optimum Techs., Inc. v. Home Depot U.S.A., Inc., 217 F. App'x 899 (11th

      Cir. 2007)

(26) Original Appalachian Artworks, Inc. v. Toy Loft, Inc., 684 F.2d 821

      (11th Cir. 1982)

(27) Oxford Indus. v. Hartmarx Corp., 15 U.S.P.Q.2d 1648 (N.D. Ill. 1990)

(28) Prof'l Golfers Ass'n v. Bankers Life & Cas. Co., 514 F.2d 665

      (5th Cir. 1975)

(29) Ramada Inns, Inc. v. Gadsden Motel Co., 804 F.2d 1562 (11th Cir. 1986)

(30) Roto- Rooter Corp. v. O'Neal, 513 F.2d 44 (5th Cir. 1975)

(31) Safeway Stores, Inc. v. Safeway Discount Drugs, Inc., 675 F.2d 1160

      (11th Cir. 1982)

(32) Storey v. Effingham County, Case No. CV 415-149, *7 (S.D. Ga. 2017)

(33) Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763 (1992)

(34) University of Georgia Athletic Ass'n v. Laite, 756 F.2d 1535 (11th Cir. 1985)



                                   Page 5 of 7
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 25 of 46




(35) Volkswagenwerk AG v. Rickard, 492 F.2d 474 (5th Cir. 1974)

(36) Wesco Mfg., Inc. v. Tropical Attractions of Palm Beach, Inc., 833 F.2d 1484

      (11th Cir. 1987)

(37) World Carpets, Inc. v. Dick Littrell's New World Carpets, 438 F.2d 482

      (5th Cir. 1971)



Damages

      (a)   Actual damages suffered by Plaintiff due to Defendants' breach of

contract = $314,350.40. O.C.G.A. §§13-6-1 and 13-6-2; Esprit Log & Timber

Frame Homes, Inc. v. Wilcox, 302 Ga. App. 550 (2010).

      (b)   Actual damages suffered by Plaintiff due to Defendants' infringement

of Plaintiff's trademarks = $314,350.40. 15 U.S.C. § 1117; Babbit Elecs., Inc. v.

DynaScan Corp., 38 F.3d 1161, 1182 (11th Cir. 1994); Ramada Inns, Inc. v.

Gadsden Motel Co., 804 F.2d 1562, 1565 (11th Cir. 1986).

      (c)   Disgorgement of Defendants' profits for willful trademark

infringement = $439,164.15. 15 U.S.C. § 1117; Wesco Mfg., Inc. v. Tropical

Attractions of Palm Beach, Inc., 833 F.2d 1484, 1487-88 (11th Cir. 1987); Burger

King Corp. v. Mason, 855 F.2d 779, 781 (11th Cir. 1988); Optimum Techs., Inc. v.

Home Depot U.S.A., Inc., 217 F. App'x 899 (11th Cir. 2007).



                                    Page 6 of 7
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 26 of 46




      (d)    If no actual damages are awarded to Plaintiff and Defendants' profits

are not awarded to Plaintiff, then nominal damages sufficient to cover the costs of

bringing the action as determined by the enlightened conscience of fair and

impartial jurors. O.C.G.A. § 13-6-6.

      (e)    Attorneys' fees for Defendants' bad faith, for Defendants' stubborn

litigiousness, or for causing Plaintiff unnecessary trouble and expense = in excess

of $141,750 (and continuing to accumulate up to the trial). O.C.G.A. § 13-6-11;

Knobeloch v. Mustascio, 640 F. Supp. 124 (N.D. Ga. 1986); LaRoche Industries,

Inc. v. AIG Risk Management, Inc., 959 F.2d 189 (11th Cir. 1992).




                                    Page 7 of 7
       Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 27 of 46




                  Attachment D: Defendants' Outline of the Case

      Defendant Amber Shank denies that she used Plaintiff’s trademarks.

Defendant Ezfauxdecor, LLC denies that the limited and inadvertent occurrence of

Plaintiff’s trademarks in its marketing materials caused any confusion in the

marketplace between Plaintiff’s and Defendant’s products. Defendants deny that

the occurrence of Plaintiff’s trademarks in Defendant Ezfauxdecor, LLC’s

marketing caused Plaintiff to suffer any actual damages.

      Defendants deny that use of the terms “instant granite” and “instant

stainless” without the required separation language caused Plaintiff to suffer any

actual damages.



Illustrative case law:

Burger King Corp. v. Mason, 710 F.2d 1480, 1491 (11th Cir. 1983)

Trilink Saw Chain, LLC v. Blount, Inc, 583 F.Supp. 2d 1293, 1320 (N.D. Ga. 2008)

Camel Hair Manufacturers Institute v. Saks Fifth Avenue, 284 F.3d 302, 311 (1st

Cir. 2002)

John H. Harland Co. v. Clarke Checks, Inc., 711 F.2d 966, 978 (11th Cir. 1983)

Federated Bank v. FDIC, 645 Fed. Appx. 853, 859 (11th Cir. 2016)




                                    Page 1 of 1
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 28 of 46




                         Attachment E: Stipulated Facts

      The facts stipulated by the parties are:

      Plaintiff Instant One Media, Inc., owns a federal registration of its "Instant

Granite" trademark on the Principal Register.

      Plaintiff Instant One Media, Inc., owns a federal registration of its "Instant

Stainless" trademark on the Principal Register.




                                     Page 1 of 1
Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 29 of 46




              Attachment F-1: Plaintiff's Witness List

Plaintiff will have the following witnesses at trial:

      Alison Smith, who can be contacted through Plaintiff's counsel at
      DeWoskin Law Firm, LLC
      535 N. McDonough Street
      Decatur, Georgia 30030
      (404) 987-0026
      sam@atlantatrial.com

      Sam Han, who can be contacted through Plaintiff's counsel at
      DeWoskin Law Firm, LLC
      535 N. McDonough Street
      Decatur, Georgia 30030
      (404) 987-0026
      sam@atlantatrial.com

Plaintiff may have the following witnesses at trial:

      Don Berglund, who can be contacted through Plaintiff's counsel at
      DeWoskin Law Firm, LLC
      535 N. McDonough Street
      Decatur, Georgia 30030
      (404) 987-0026
      sam@atlantatrial.com

      Amber Shank, who can be contacted through Defendants' counsel at
      Paul K. Hentzen
      Krigel & Krigel, P.C.
      4520 Main Street
      Suite 700
      Kansas City, MO 64111
      (816) 756-5800
      phentzen@krigelandkrigel.com




                               Page 1 of 1
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 30 of 46




                   Attachment F-2: Defendants' Witness List

Defendants will have the following witnesses at trial:

             Amber Shank, who can be contacted through Defendants' counsel at
             Paul K. Hentzen
             Krigel & Krigel, P.C.
             4520 Main Street
             Suite 700
             Kansas City, MO 64111
             (816) 756-5800
             phentzen@krigelandkrigel.com

             Alison Smith, who can be contacted through Plaintiff's counsel at
             DeWoskin Law Firm, LLC
             535 N. McDonough Street
             Decatur, Georgia 30030
             (404) 987-0026
             sam@atlantatrial.com

Defendants may have the following witness at trial:

             Alex Mikael
             67 W. 119th Street, Ste 208
             Overland Park, KS 66209
             913-738-6414




                                    Page 1 of 1
     Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 31 of 46




         Attachment G-1: Plaintiff's Documentary and Physical Evidence

[0001]       Memorandum of Settlement Agreement

[0002]       Preservation Letter from Instant One Media, Inc. ("IOM") to
             EZFauxDecor, LLC ("EZFaux")

[0003]       IOM Trademark Registration 87225264 (Instant Granite)

[0004]       IOM Trademark Registration 87225288 (Instant Stainless)

[0005]       IOM Financial Documents

[0006]       Defendants' Initial Disclosures

[0007]       Defendant's Answers to First Interrogatories to Defendant
             EZFauxDecor, LLC

[0008]       Defendant's Responses to First Requests for Production of Documents
             to Defendant EZFauxDecor, LLC

[0009]       Defendant's Supplemental Response to Request for Production of
             Documents Nos. 8 and 9

[0010]       Defendant's Second Supplemental Response to Request for
             Production of Documents No. 9

[0011]       Defendants' eBay Sales Information (Financial)

[0012]       Defendants' Amazon Sales Information (Financial)

[0013]       Defendant's Responses to First Requests for Admissions to Defendant
             EZFauxDecor, LLC

[0014]       Screen Capture of
             http://www.ezfauxdecor.com/product-tag/instant-granite

[0015]       Screen Capture of
             http://www.ezfauxdecor.com/product-tag/instant-stainless



                                    Page 1 of 5
     Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 32 of 46




[0016]    Screen Capture of
          http://www.ezfauxdecor.com/tag/instant-granite-chestnut

[0017]    Screen Capture of http://www.ezfauxdecor.com/products

[0018]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Stainless-Film-
          /_i.html?_storecat=1

[0019]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Stainless-Film-
          /_i.html?_storecat=10

[0020]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Stainless-Film-
          /_i.html?_storecat=14

[0021]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Stainless-Film-
          /_i.html?_storecat=15

[0022]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Stainless-Film-
          /_i.html?_storecat=17

[0023]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Stainless-Film-
          /_i.html?_storecat=19

[0024]    Screen Capture of EZFauxDecor pre-litigation eBay page for
          https://www.ebay.com/str/EzFauxDecor/Instant-Stainless-Film-
          /_i.html?_storecat=19



                               Page 2 of 5
     Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 33 of 46




[0025]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Granite/_i.html?_st
          orecat=2

[0026]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Granite/_i.html?_st
          orecat=3

[0027]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Granite/_i.html?_st
          orecat=6

[0028]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Granite/_i.html?_st
          orecat=11

[0029]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Granite/_i.html?_st
          orecat=13

[0030]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Granite/_i.html?_st
          orecat=18

[0031]    Screen Captures of EZFauxDecor eBay page and all related product
          pages for
          https://www.ebay.com/str/EzFauxDecor/Instant-Granite/_i.html?_st
          orecat=20

[0032]    Screen Captures of EZFauxDecor Amazon listings for ASIN =
          B015JW4TRS

[0033]    Screen Captures of EZFauxDecor Amazon listings for ASIN =


                               Page 3 of 5
     Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 34 of 46




          B07MJ9B795

[0034]    Screen Captures of EZFauxDecor Amazon listings for ASIN =
          B00O05UCKY

[0035]    Screen Captures of IOM Amazon listing for Instant Granite Black
          Granite

[0036]    Screen Captures of IOM Amazon listing for Instant Granite Venetian
          Gold

[0037]    Screen Captures of EZFauxDecor eBay listings for eBay Item
          Number = 323330805256

[0038]    Screen Captures of EZFauxDecor eBay listings for eBay Item
          Number = 372357434559

[0039]    Screen Captures of IOM eBay listing for Instant Granite White
          Marble Countertop

[0040]    Deposition Transcript of Amber Shank (with Exhibits)

[0041]    Deposition Transcript of EZFauxDecor, LLC (with Exhibits)

[0042]    Email Message from Amber Shank to Alex Mikhael with the Subject
          "more problems" on 2018-FEB-21

[0043]    Email Message from Sam Han to Paul Hentzen with the Subject
          "Supplemental Responses to Defendants' First Request for Production
          of Documents" on 2019-AUG-26

[0044]    Defendants' Motion for Partial Summary Judgment with Statement of
          Uncontroverted Material Facts

[0045]    Defendants' Memorandum of Law in Support of Motion for Partial
          Summary Judgment

[0046]    Defendants' Responses to Plaintiff's Statements of Uncontroverted
          Material Fact



                                Page 4 of 5
     Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 35 of 46




[0047]    Record of Time Entries, Fees, and Costs of Plaintiff's Counsel

[0048]    Order (Granting Sanctions for Spoliation), 2020-JAN-28

[0049]    Order Granting in Part and Denying in Part Plaintiff's Motion for
          Partial Summary Judgment and Denying Defendants' Motion for
          Partial Summary Judgment, 2020-MAR-18




                                 Page 5 of 5
   Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 36 of 46




  Attachment G-2: Defendants' Documentary and Physical Evidence

   Defendants' list of documentary and physical evidence:

1. Email Shank to Mikael Jan. 28, 2018

2. Email Shank to Mikael Feb. 21, 2018

3. Email Shank to Mikael Nov. 13, 2018, 11:12 a.m.

4. Email Shank to Mikael Nov. 13, 2018, 12:52 a.m.

5. Email Mikael to Shank Nov. 13, 2018

6. Email Shank to Mikael Dec. 2, 2018

7. Email Hentzen to Mikael Jul. 10, 2019

8. Amazon report 6/16/17 to 4/10/19, Bates EZF000030-31

9. Ebay report, Bates EZF000032-34

10.Amazon report, Bates EZF000035-37

11.Amazon report, Bates EZF000038-39

12.Ebay report, Bates EZF000040-41

13.Ebay report, Bates EZF000042-43

14.Ebay report, Bates EZF000044-45

15.Ebay report Jun. 22, 2017 to Aug. 31, 2017, Bates EZF000047-52

16.Ebay report Sep. 1, 2017 to Nov. 29, 2017, Bates EZF000053-58

17.Ebay report Dec. 1, 2017 to Jan. 31, 2018, Bates EZF000059-64



                                Page 1 of 2
   Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 37 of 46




18.Ebay report Feb. 1, 2018 to Feb. 28, 2018, Bates EZF000065-101

19.Ebay report Mar. 1, 2018 to Mar. 31, 2018, Bates EZF000102-142

20.Ebay report Apr. 1, 2018 to Apr. 30, 2018, Bates EZF000143-185

21.Ebay report May 1, 2018 to May 31, 2018, Bates EZF000186-224

22.Ebay report Jun. 1, 2018 to Jun. 30, 2018, Bates EZF000226-262

23.Ebay report Jul. 1, 2018 to Jul. 31, 2018, Bates EZF000263-301

24.Ebay report Aug. 1, 2018 to Aug. 30, 2018, Bates EZF000302-338

25.Ebay report Sep. 1, 2018 to Sep. 31, 2018, Bates EZF000339-373

26.Ebay report Oct. 1, 2018 to Oct. 30, 2018, Bates EZF000374-417

27.Ebay report Nov. 1, 2018 to Nov. 31, 2018, Bates EZF000418-437

28.Ebay report Dec. 1, 2018 to Dec. 31, 2018, Bates EZF000438-455

29.Ebay report Jan. 1, 2019 to Jan. 31, 2019, Bates EZF000456-466

30.Ebay report Feb. 1, 2019 to Feb. 28, 2019, Bates EZF000467-476

31.Ebay report Mar. 1, 2019 to Mar. 31, 2019, Bates EZF000477-489

32.Ebay report Apr. 1, 2019 to Apr. 30, 2019, Bates EZF000490-500

33.Amazon ASIN report, 6/22/2017-12/2/2017, Bates EZF000529-628

34.Settlement Agreement, June 22, 2017




                               Page 2 of 2
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 38 of 46




             Attachment I-1: Plaintiff's Proposed Jury Verdict Form

PLAINTIFF'S CLAIM FOR TRADEMARK INFRINGEMENT

Do you find by a preponderance of the evidence that:

1.    Defendants Amber Shank and EZFaux Décor, LLC's use of "Instant Granite"

caused a likelihood of confusion with Plaintiff Instant One Media, Inc.'s

trademark?

Answer Yes or No:         _____________.

Continue to question 2.



2.    Defendants' use of "Instant Stainless" caused a likelihood of confusion with

Plaintiff's trademark?

Answer Yes or No:         _____________.

If your answer is "No" to both questions 1 and 2, then go to question 9.

If your answer is "Yes" to either questions 1 or 2, then continue to question 3.



3.    Plaintiff has suffered actual monetary damages?

Answer Yes or No:         _____________.

Continue to question 4.




                                     Page 1 of 6
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 39 of 46




4.    If your answer is "Yes," in what amount?

$_______________________.

Continue to question 5.



5.    Defendants' conduct was willful and deliberate?

Answer Yes or No:         _____________.

Continue to question 6.



6.    If your answer is "Yes," in what amount?

$_______________________.

If your answer is "Yes" to either questions 3 or 5, then go to question 9.

If your answer is "No" to both questions 3 and 5, then continue to question 7.



7.    Plaintiff has not proved any actual monetary damages nor have Defendants'

profits been awarded, but Plaintiff is awarded nominal damages?

Answer Yes or No:         _____________.

Continue to question 8.




                                     Page 2 of 6
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 40 of 46




8.    If your answer is "Yes," in what amount?

$_______________________.

Continue to question 9.

                          [CONTINUED ON NEXT PAGE]




                                  Page 3 of 6
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 41 of 46




PLAINTIFF'S CLAIM FOR DAMAGES RESULTING FROM BREACH OF

CONTRACT

9.    Plaintiff has suffered actual monetary damages from Defendants' breach of

contract?

Answer Yes or No:          _____________.

If your answer is "No" to question 9, then go to question 11.

If your answer is "Yes" to question 9, then continue to question 10.



10.   If your answer is "Yes," in what amount?

$_______________________.

Go to question 13.



11.   Plaintiff has not proved any actual monetary damages for the breach of

contract, but Plaintiff is awarded nominal damages?

Answer Yes or No:          _____________.

Continue to question 12.




                                    Page 4 of 6
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 42 of 46




12.   If your answer is "Yes," in what amount?

$_______________________.

Continue to question 13.



                       [CONTINUED ON NEXT PAGE]




                                  Page 5 of 6
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 43 of 46




PLAINTIFF'S CLAIM FOR ATTORNEYS' FEES, COSTS, AND EXPENSES

OF LITIGATION

13.   Defendants have acted in bad faith, been stubbornly litigious, or caused

Plaintiff unnecessary trouble and expense such that Plaintiff should be allowed to

recover the expenses of litigation?

Answer Yes or No:         _____________.



14.   If your answer is "Yes," in what amount?

$_______________________.



                                        SO SAY WE ALL.



                                        ___________________________
                                        Foreperson's Signature

                               [END DOCUMENT]




                                      Page 6 of 6
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 44 of 46




            Attachment I-2: Defendants’ Proposed Jury Verdict Form

PLAINTIFF'S CLAIM FOR TRADEMARK INFRINGEMENT

      Do you find by a preponderance of the evidence that:

      1.     Defendant EZFauxdecor, LLC's used Plaintiff Instant One Media,

Inc.'s trademarks "Instant Granite" or “Instant Stainless” to market Defendant’s

products?

             Answer Yes or No:        _____________.

If your answer is “No”, then go to question 6.

If your answer is “Yes”, then continue to question 2.



      2.     Defendant EZFauxdecor, LLC's use of "Instant Stainless" or “Instant

Granite” caused a likelihood of confusion in the marketplace between Plaintiff’s

products and EZFauxdecor, LLC’s products?

             Answer Yes or No:        _____________.

If your answer is “No”, then go to question 6.

If your answer is “Yes”, then continue to question 3.

                        [CONTINUED ON NEXT PAGE]




                                    Page 1 of 3
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 45 of 46




      3.    Plaintiff suffered actual monetary damages as a result of Defendant

EZFauxdecor, LLC's use of "Instant Stainless" or “Instant Granite”?

            Answer Yes or No:        _____________.

Continue to question 4.



      4.    If your answer is "Yes," in what amount?

            $_______________________.

Continue to question 5.



      5.    Defendants' conduct was willful and deliberate?

            Answer Yes or No:        _____________.

Continue to question 6.




                          [CONTINUED ON NEXT PAGE]




                                   Page 2 of 3
      Case 1:19-cv-00540-WMR Document 87 Filed 04/17/20 Page 46 of 46




PLAINTIFF'S CLAIM FOR BREACH OF CONTRACT

      6.     Plaintiff has suffered actual monetary damages as a direct result of

Defendants' breach of the Settlement Agreement?

             Answer Yes or No:         _____________.

If your answer is "Yes" to question 6, then continue to question 7.



      7.     If your answer is "Yes," in what amount?

             $_______________________.




                                       SO SAY WE ALL.



                                       ___________________________
                                       Foreperson's Signature



                               [END DOCUMENT]




                                    Page 3 of 3
